DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Claims 2 and 12 have been cancelled.
The rejection of claims 1, 3, 6-9, 12, and 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Riccardi et al. (U.S. Patent Application Publication 2005/0164906) is withdrawn in view of the amendments.  Riccardi et al. does not disclose SEQ ID NOS: 1-3.
The rejection of claims 1, 5, 7-8, 10-12, and 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (U.S. Patent Application Publication 2003/0180302) is withdrawn in view of the amendments. Wolf et al. does not disclose SEQ ID NOS: 1-3.

Drawings
Page 3 of the specification discloses that FIGS. 1A-1D are a panel of representative images of the clinical presentation of wound sites in mice with wounds treated with TAT or TAT-GILZ.  FIGS. 1B and 1D show wound sites of two representative mice at Day 0.  FIGS. 1A and 1C show wound sites of two representative mice at Day 8.  However, Figure 1A (mouse 2 at day 8) and Figure 1B (mouse 2 at day 0) have the same wound measurements: 4.5mm by 4mm right side = 18 mm2 and 2mm by 3mm left side = 6 mm2.  Similarly, Figure 1C (mouse 1 at day 8) and Figure 1D (mouse 1 at day 0) have the same wound measurements: 2mm by 2mm right side = 8 mm2 and 1.5mm by 3mm left side = 4.5 mm2.  Having the same wound measurements at day 0 and day 8 appears to be erroneous.  The figure labels appear to be incorrect.  The measurements in current Figures 1B and 1D are not present in these figures in the provisional application 62/720,561.  Note that Example 1 discloses producing two 4 mm skin lesions on Day 0.  Clarification of the drawings is again requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Example 1 does not identify the sequence or structure for the TAT-GILZ administered to the mice.  It is not known whether any of SEQ ID NOS: 1-3 were used in the experiments.  Note that claims 1 and 17 do not require fusion to a cell penetrating peptide such as HIV1 TAT (SEQ ID NO: 4).
	The specification does not disclose those amino acid sequences required for the anti-inflammatory, wound healing, and/or anti-scarring activities of the claims.  It is not known what 
	The murine model of wound healing is not an art accepted model for mucosal wounds (see claim 6), fibrotic wounds (claim 9), chronic wounds (see claims 8 and 11), scar formation (see claim 13), or inflammation not related to a skin wound such as rheumatoid arthritis (see claim 17).  At least for example and with respect to diabetic ulcers (chronic, non-healing wounds), the mice used were not diabetic.  Elliot et al. discusses murine models for cutaneous wound healing.  Diabetic mice are used to study diabetic ulcers.  The examples of the specification did not evaluate scar formation or fibrosis.  With respect to claim 13, the composition was not administered to the wound daily for at least six weeks.  Note that claim 13 is not limited to skin wounds and scar formation in the skin.  For example, scar tissue or adhesions can occur internally after surgery.  The examples of the specification do not speak to reducing this type of scar formation.  The examples of the specification did not study inflammation not related to skin wounds.
	The results from Examples 1-3 for a structurally undefined TAT-GILZ peptide cannot be extrapolated to or predict therapeutic results for all GILZ peptides of the claims and all inflammatory conditions and wounds of the claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or 
The claims would require extensive experimentation given the variety of conditions to be treated. There is no direction or guidance on the structure of the GILZ peptides embraced by the claims that would provide the required therapeutic effects.  Again, the structure of the GILZ peptide used in the examples is unknown and it is unknown if SEQ ID NOS: 1-3 would have the required activity.  This single TAT-GILZ peptide tested in a single skin wound model is not representative for all inflammatory conditions or wounds or GILZ peptides embraced by the claims.
The claimed methods are not enabled. 

Applicant’s response did not address the enablement issues.  Failure to do so in the next communication will be considered non-responsive.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite as it does not depend on any claim.  The claim has been amended to recite the “method of claim, wherein.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa